Citation Nr: 1233027	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-18 621A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the calculated amount of $1,161.00.

(The Veteran's claim of entitlement to a disability rating greater than 30 percent for migraine headaches is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 2001 to March 2005, including in Afghanistan and Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, that denied a waiver of recovery of indebtedness in the calculated amount of $1,161.00, resulting from overpayment of VA compensation benefits while the Veteran was a fugitive felon.  

Unfortunately, as is explained below in greater detail, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to a waiver of indebtedness in the calculated amount of $1,161.00 resulting from overpayment of VA compensation benefits while he was a fugitive felon ("waiver of recovery of the overpayment claim").  He specifically contends that, because the outstanding warrant which placed him in fugitive felon status for VA purposes was based on criminal charges later withdrawn because they were made under false pretenses, he is entitled to a waiver of any overpayment of VA benefits created while he allegedly was a fugitive felon.

As noted in the Introduction, the COWC denied the Veteran's waiver of recovery of the overpayment claim in a May 2009 decision.  The Veteran responded with a letter from his service representative in which he disagreed with the denial of this claim.  This letter was dated in June 2009.  To date, however, the COWC/RO has not issued a Statement of the Case (SOC) with respect to the Veteran's waiver of recovery of the overpayment claim.  Where a claimant files a notice of disagreement and the Agency of Original Jurisdiction (AOJ) has not issued an SOC, the issue must be remanded for an SOC.  See generally Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO must issue an SOC to the Veteran and his service representative with respect to his claim of entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $1,161.00.

The Board also notes that, in the June 2009 letter from his service representative, the Veteran requested a personal hearing on his waiver of overpayment claim.  To date, the Veteran's personal hearing request has not been acted on by the AOJ.  Thus, because this claim is being remanded for other development, the Board finds that, on remand, the RO should take appropriate action on the Veteran's request for a personal hearing on his waiver of overpayment claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) on the claim of entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $1,161.00 to the Veteran and his service representative.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Schedule the Veteran for a personal hearing at the RO on his claim of entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $1,161.00.  A copy of any hearing notice sent to the Veteran and his service representative, and any reply, should be included in the claims file.  If the Veteran fails to report for this hearing when it is scheduled, then that fact should be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

